Citation Nr: 1543021	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  10-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether the reduction from a 10 percent disability rating to a noncompensable disability rating, effective December 1, 2008, for service-connected tinea versicolor and tinea pedis was proper.

2. Entitlement to a rating in excess of 10 percent for service-connected tinea versicolor and tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, resultant to the Veteran's January 2007 claim of entitlement to an increased rating for his skin disability, reduced the rating from 10 percent disabling to noncompensably disabling, effective December 1, 2008. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a rating in excess of 10 percent for service-connected tinea versicolor and tinea pedis, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2007 rating decision proposed to reduce the rating assigned to the Veteran's service-connected tinea versicolor and tinea pedis from 10 percent disabling to noncompensably disabling. 
 
 2. The proposed reduction was implemented in a September 2008 rating decision, effective December 1, 2008. 
 
 3. The reduction of the rating of the Veteran's service-connected tinea versicolor and tinea pedis from 10 percent disabling to noncompensably disabling, effective December 1, 2008, was made in compliance with applicable due process laws and regulations, but was not supported by the evidence contained in the record at the time of the reduction. 


CONCLUSION OF LAW

The criteria for restoration of the 10 percent rating for service-connected tinea versicolor and tinea pedis, effective December 1, 2008, are met. 38 U.S.C.A.         §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Codes 7816-7806 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7816-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken in the decision below, a discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, as is the case here, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. The RO must also notify the Veteran that he has sixty days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e). By a September 2007 rating decision, and a December 2007 notice letter to the Veteran, the RO satisfied these procedural requirements. 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action. This notice must set forth the reasons for the action and the evidence upon which the action is based. Id. Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a sixty-day period from the date of notice to the beneficiary of the final action expires. Id. Here, the reduction was effectuated in a September 2008 rating decision, accompanied by a September 2008 notice letter; the effective date of the reduction was December 1, 2008. The RO satisfied the requirements by allowing a sixty-day period to expire before assigning the new rating's effective date. The question is thus whether the reduction was proper based on the evidence of record.

A June 2004 rating decision granted service connection for the Veteran's tinea versicolor and tinea pedis and assigned an initial 10 percent rating, effective December 3, 2003. The rating was reduced effective December 1, 2008, less than five years later. With respect to disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c); see Smith v. Brown, 5 Vet. App. 335 (1993). In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2015)). Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change. See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. The Board finds that consideration of both the prior and the amended regulations must be made in the Veteran's case.

Prior to and since the regulatory amendments, Diagnostic Code 7816, contemplating psoriasis, and Diagnostic Code 7806, contemplating dermatitis or eczema, each provide for ratings ranging from 0 percent to 60 percent based on either the percentage of the entire body or of exposed areas affected or on the need for systemic therapy. A 10 percent rating under both Diagnostic Codes 7816 and 7806 is warranted for psoriasis, dermatitis, or eczema, when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Codes 7816, 7806 (2008, 2015). Such are to be rated either under Diagnostic Code 7816, Diagnostic Code 7806, or as disfigurement of the head, face, or neck (Diagnostic Code 7800), or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. Id.

After review of the record, the Board finds that restoration of the 10 percent rating is warranted, as the evidence does not adequately establish that there was sustained, actual improvement in the Veteran's service-connected skin disability. The sole basis of the reduction was the August 2007 VA examiner's finding that the Veteran's skin disability affected less than five percent of the entire body and less than one percent of the exposed areas.

However, the VA examiner herself, in her August 2007 examination report, noted that the Veteran reported that his rash was itchy and occasionally bled in the feet, that he used numerous topical treatments, and that his rash waxed and waned. On physical examination, he presented with scattered scaly macules coalescing into patches on the upper chest, arms, and upper back, and mildly erythematous and mildly scaly patches on the inguinal folds of the groin. There were diffuse hyperkeratotic scales with some areas of maceration and nails with onychodystrophy and brown discoloration, and subungual debris on the feet. The examiner noted that the onset and course of the skin disability was intermittent, non-worsening. Significantly, such August 2007 findings are similar, almost identical, to the findings recorded on VA examination in May 2004, the examination report that supported the initial 10 percent rating awarded by the June 2004 rating decision. At that time, similar physical findings, report of onset, course, and treatment, and percentage of parts affected, were recorded. 

The remaining evidence of record, VA records documenting treatment for the Veteran's skin disability, continued to demonstrate the Veteran's complaints of intermittent rashes with treatment with topical medications, do not reference the percentage of the entire body or exposed areas affected. Thus, the propriety of the reduction comes down to the report of the August 2007 VA examiner, discussed above, that repeated the report of the May 2004 VA examiner at the time the initial 10 percent rating was awarded. If there is any doubt as to whether there has been material improvement in the given disability, the rating in effect will be continued. See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). That is the case here, as the August 2007 VA examination report does not show sustained, actual improvement in the Veteran's service-connected skin disability. Accordingly, the Board finds that the reduction proposed by the September 2007 rating decision and promulgated by the September 2008 rating decision was not proper. 

As the evidence does not establish that there has been an improvement in the Veteran's service-connected tinea versicolor and tinea pedis, a reduction is not warranted. Accordingly, the 10 percent disability rating for such must be restored. 


ORDER

Restoration of the 10 percent rating for service-connected tinea versicolor and tinea pedis, from December 1, 2008, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



REMAND

The Veteran asserts entitlement to an increased rating for his service-connected tinea versicolor and tinea pedis. 

His most recent VA examination is dated in March 2013, more than two years prior. At that time, the examiner reported that the Veteran had not been prescribed oral or topical medications in the past twelve months for any skin condition. However, in a December 2014 statement, the Veteran's representative asserted that the Veteran had been prescribed a corticosteroid by his VA treatment providers and another medication by his private treatment providers. In a March 2015 letter, a VA treatment provider reported that the Veteran had been prescribed both topical and systemic medications to treat his skin disability. As use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, is contemplated by the appropriate rating criteria for a higher rating, there is evidence that the Veteran's skin disability has worsened since the last VA examination. On remand, the AOJ should provide the Veteran a sufficient VA examination to determine the current severity of his service-connected tinea versicolor and tinea pedis. 

In this regard, the most recent VA treatment records and private treatment records associated with the claims file are dated in September 2014 and March 2013, respectively. On remand, the AOJ should obtain the Veteran's updated VA treatment records and afford him an opportunity to supplement the record with his updated relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Chicago, Illinois, dated from September 2014 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Provide the Veteran an opportunity to supplement the record with updated, relevant private treatment records dated since March 2013 from Dr. Kaistha. Provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and inform him that VA will assist him in obtaining such records if he so chooses. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any private treatment provider, the Veteran must be duly notified and provided an opportunity to submit such records.

3. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected tinea versicolor and tinea pedis. The examiner should note all relevant diagnoses and pathology and all indicated tests should be conducted. The examiner should describe the functional impairment of the Veteran's skin disability and specifically address how such impacts his employability.

The claims file should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim on appeal, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


